             Case 2:18-cr-00009-TLN Document 130 Filed 10/21/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                      CASE NO. 2:18-CR-00009-TLN
12                                Plaintiff,        STIPULATION REGARDING EXCLUDABLE
                                                    TIME PERIODS UNDER SPEEDY TRIAL
13                           v.                     ACT; FINDINGS AND ORDER
14   VICTOR MAGANA,                                 DATE: October 22, 2020
     RAUL BARAJAS,                                  TIME: 9:30 a.m.
15   ISRAEL COVARRUBIAS,                            COURT: Hon. Troy L. Nunley
     MILTON ESCOBEDO, AND
16   JOSE MADRIGAL-VEGA,
17                                Defendants.
18

19                                             STIPULATION

20         1.     By previous order, this matter was set for status on October 22, 2020.

21         2.     By this stipulation, the defendants now move to continue the status

22 conference until January 21, 2021, at 9:30 a.m., and to exclude time between October 22,

23 2020, and January 21, 2021, under Local Code T4.

24         3.     The parties agree and stipulate, and request that the Court find the

25 following:

26                a)      The government has represented that the discovery associated with

27         this case includes over 14,000 pages and several hours of recorded telephone

28         conversations. All of this discovery has been produced directly to counsel.


      STIPULATION REGARDING EXCLUDABLE TIME         1
      PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:18-cr-00009-TLN Document 130 Filed 10/21/20 Page 2 of 3


 1                b)      Defense counsel desires additional time to review the discovery,

 2         conduct research into the case, to discuss the case with their clients, and otherwise

 3         prepare for trial in this matter.

 4                c)      Counsel for defendants believe that failure to grant the above-

 5         requested continuance would deny them the reasonable time necessary for effective

 6         preparation, taking into account the exercise of due diligence.

 7                d)      The government does not object to the continuance.

 8                e)      Based on the above-stated findings, the ends of justice served by

 9         continuing the case as requested outweigh the interest of the public and the

10         defendant in a trial within the original date prescribed by the Speedy Trial Act.

11                f)      For the purpose of computing time under the Speedy Trial Act, 18

12         U.S.C. § 3161, et seq., within which trial must commence, the time period of

13         October 22, 2020, to January 21, 2021, inclusive, is deemed excludable pursuant to

14         18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a

15         continuance granted by the Court at defendant’s request on the basis of the Court’s

16         finding that the ends of justice served by taking such action outweigh the best

17         interest of the public and the defendant in a speedy trial.

18         4.     Nothing in this stipulation and order shall preclude a finding that other

19 provisions of the Speedy Trial Act dictate that additional time periods are excludable from

20 the period within which a trial must commence.

21         IT IS SO STIPULATED.

22

23   Dated: October 19, 2020                           MCGREGOR W. SCOTT
                                                       United States Attorney
24

25                                                     /s/ JUSTIN L. LEE
                                                       JUSTIN L. LEE
26                                                     Assistant United States Attorney
27

28

      STIPULATION REGARDING EXCLUDABLE TIME        2
      PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:18-cr-00009-TLN Document 130 Filed 10/21/20 Page 3 of 3


1    Dated: October 19, 2020                      /s/ PHIL COZENS
                                                  PHIL COZENS
2                                                 Counsel for Defendant
                                                  Victor Magana
3
     Dated: October 19, 2020                      /s/ TASHA CHALFANT
4                                                 TASHA CHALFANT
                                                  Counsel for Defendant
5                                                 Raul Barajas
6    Dated: October 19, 2020                      /s/ JARED FAVERO
                                                  JARED FAVERO
7                                                 Counsel for Defendant
                                                  Israel Covarrubias
8
     Dated: October 19, 2020                      /s/ MICHAEL HANSEN
9                                                 MICHAEL HANSEN
                                                  Counsel for Defendant
10                                                Milton Escobedo
11   Dated: October 19, 2020                      /s/ CLEMENTE JIMENEZ
                                                  CLEMENTE JIMENEZ
12                                                Counsel for Defendant
                                                  Jose Madrigal-Vega
13

14
                                      FINDINGS AND ORDER
15
          IT IS SO FOUND AND ORDERED this 20th day of October, 2020.
16

17

18

19
                                                      Troy L. Nunley
20                                                    United States District Judge

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME    3
     PERIODS UNDER SPEEDY TRIAL ACT
